Citation Nr: 0827077	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran does not have a hearing disability of either 
ear that can be medically attributed to any injury, disease, 
or event during active military service; a sensorineural 
hearing loss is not shown to have been manifested to a 
compensable degree during the one-year period following the 
veteran's separation from active service.

2.  The veteran's tinnitus cannot be medically attributed to 
any injury, disease, or event during active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; a sensorineural hearing disability 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007); 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007); Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he worked as an aircraft 
mechanic during service, without ear protection.  He believes 
that his current difficulties with hearing loss and tinnitus 
can be attributed to in-service exposure to noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA's duty to notify 
has been substantially satisfied.  By way of a VCAA notice 
letter sent to the veteran in November 2003-prior to the 
initial adjudication of his claims-the AOJ informed the 
veteran of the information and evidence required to 
substantiate his claim for service connection for hearing 
loss and of his and VA's respective duties for obtaining the 
information and evidence.

The Board acknowledges that the aforementioned letter did not 
contain reference to the veteran's tinnitus claim.  (Indeed, 
the tinnitus issue had not yet been raised when November 2003 
letter was mailed.)  However, inasmuch as the tinnitus claim 
was also a claim for service connection, it is reasonable to 
conclude that the veteran was aware that the information in 
the November 2003 letter, pertaining to the evidence and 
information required to substantiate his claim for service 
connection for hearing loss, was likewise applicable to his 
claim for service connection for tinnitus.  See, e.g., 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(noting that the purpose of the VCAA notice requirement is 
not frustrated if, for example, a reasonable person could be 
expected to understand what was needed).  He presented 
argument on his tinnitus claim in an April 2004 notice of 
disagreement, and in June 2004 the AOJ issued him a statement 
of the case that contained a summary of the relevant 
evidence, citations to applicable law-including regulations 
applicable to service connection-and a discussion of the 
reasons for the AOJ's decision to deny the claim.  He was 
also afforded an opportunity to request a hearing.  Under the 
circumstances, it is the Board's conclusion that the absence 
of a separate VCAA notice letter addressing the tinnitus 
claim has not affected the fundamental fairness of the 
adjudication.  Id.

The Board also acknowledges that the November 2003 letter did 
not contain any notice with respect to how a rating and/or 
effective date would be assigned if a claim for service 
connection was granted.  The Board notes, however, that no 
questions with respect to rating and/or effective date are 
presented by the claims that are currently being adjudicated.  
Indeed, as set forth below, the Board has determined that the 
veteran's claims must be denied.  Consequently, no rating or 
effective date will be assigned for these disabilities as a 
matter of law.  The purpose of the notice requirement has 
been satisfied as it pertains to the issues currently in 
question and no further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA and 
private medical treatment, and he has been examined for 
purposes of obtaining a medical opinion with respect to the 
etiology of his disorders.

The veteran's representative has advanced argument to the 
effect that the duty to assist has not been fulfilled 
because, although the report of the veteran's service 
discharge examination contains audiometric "scores" (i.e., 
puretone threshold data, expressed in terms of decibels), a 
corresponding "audio card" (i.e., a graphic representation 
of the audiometric data) is not of record.  Without the audio 
card, the representative argues, it is not possible to 
determine whether the scores at discharge were accurately 
recorded.

The Board finds the representative's argument unavailing.  
There is absolutely nothing in the record (apart from the 
representative's assertions) to suggest that the audiometric 
data in the report of the veteran's separation examination 
are in any way inaccurate or unreliable.  In addition, it 
appears that all of the service medical records that are 
available, including all available "audio cards," have 
already been requested, procured, and associated with the 
claims file.  Under the circumstances, it is the Board's 
conclusion that there is no reasonable possibility that 
further development in that regard would aid in 
substantiating the veteran's claims.  Accordingly, and 
because the veteran has not identified and/or provided 
releases for any other evidence that exists and needs to be 
procured, no further development action is necessary.

II.  The Merits of the Veteran's Claims

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Under the law, impaired hearing will 
be considered a "disability" when the auditory threshold is 
40 decibels or greater at 500, 1000, 2000, 3000, or 4000 
hertz, where it is 26 decibels or greater in at least three 
of these frequencies, or where speech recognition scores 
under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In the present case, the evidence shows that the veteran has 
tinnitus.  It also demonstrates that he has a legally 
cognizable left ear hearing disability, inasmuch as the 
record contains a report of a September 2003 VA audiology 
consult which shows, among other things, that he was found to 
have a left ear speech recognition score of less than 94 
percent.

It is not entirely clear whether the veteran has a legally 
cognizable hearing "disability" of the right ear.  Although 
the September 2003 VA audiology consult indicates that pure 
tone findings at that time suggested the presence of a mild 
to moderate loss above 500 Hertz in that ear, the actual 
puretone findings were not reported and he was found to have 
a right ear speech recognition score of 96 percent.  
Subsequently, on VA examination in March 2004, he was found 
to have puretone thresholds of 35, 45, 55, 55, and 
50 decibels in his right ear at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, and a right ear speech recognition 
score of only 64 percent.  Ordinarily, that sort of data 
would satisfy the "disability" requirement of 38 C.F.R. 
§ 3.385.  However, the examiner who recorded the March 2004 
data questioned their accuracy.  She stated, "Today's 
results may not be an accurate measure of auditory 
function."  As a result, it is not possible to reach a 
definitive conclusion on the current record as to whether the 
veteran has a hearing "disability" in the right ear, as VA 
defines that term.

However, even assuming, for purposes of argument, that the 
veteran has a legally cognizable hearing disability of right 
ear, service connection cannot be established for that 
disability-or for the veteran's tinnitus or left ear hearing 
disability-unless the record on appeal contains evidence of 
a nexus, or link, between the claimed disabilities and the 
veteran's service.  Here, the record contains only one 
medical opinion that addresses that question; specifically, 
from the VA examiner who evaluated the veteran in March 2004.  
After examining the veteran, reviewing the claims file, and 
noting the veteran's history of military noise exposure, the 
examiner concluded that it was unlikely that the veteran's 
bilateral hearing loss and tinnitus were related to service.  
She noted that the veteran's puretone thresholds at the time 
of his separation from service were within normal limits, 
bilaterally, and that his tinnitus had had its onset many 
years thereafter.

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran believes that his difficulties can be 
attributed to noise exposure in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As a result, his assertions in that 
regard cannot be accorded any probative weight.  Under the 
circumstances-given the March 2004 VA opinion, 
uncontradicted by other medical evidence, and the lack of any 
evidence to show that a sensorineural hearing disability of 
either ear was manifested to a compensable degree during the 
one-year period following the veteran's separation from 
active duty-the Board must conclude that the greater weight 
of the evidence is against his claims.  The appeal must be 
denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


